DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on May 17, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-7 and 11-19 are pending and under consideration in this action. Claims 8-10 are cancelled.
Note: With regards to cancelled claims 8-10, please note, as per MPEP 714, 37 CFR 1.121(c)(4)(i), no claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Priority
Applicant’s petition under 37 CFR 1.78(c) and (e), filed June 15, 2022, to accept an unintentially delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to one or more prior-filed provisional and nonprovisional/international applications has been granted.
	Thus, the present application now ultimately has priority to U.S. Provisional Patent Application filed November 25, 2013 and August 13, 2014.

Terminal Disclaimer
The e-terminal disclaimer filed on May 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,070,647 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 contain the trademark/trade name GARAMITE®, CLAYTONE®, and BENTONE®. When a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirement of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe various types of organically modified clay and, accordingly, the identification/description is indefinite. Claims 2-7 and 11-18 are subsequently rejected as they incorporate the limitation discussed above without rectifying the issue discussed above.
Claims 16 and 17 both recite the limitation, “further comprising (f) up to 63% of one or more additional formulation agents.” Independent claim 1, which claims 16 and 17 ultimately depend from, was amended to include “(f) up to 63% of one or more organically modified clays…” As currently written, it is unclear if claims 16 and 17 are redefining the component (f) written in claim 1, or if it is intended to include an additional component/category of ingredients of the composition.
Claim 18 depends from claim 9, which is a cancelled claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beestman et al. (Beestman) (US 2009/0131257), Harmony M Safety Data Sheet (cited in 01/14/2019 IDS), the Benton 34 Brochure (cited in 01/14/2019 IDS), and Tollington et al. (Tollington) (US 2010/0190648).
	Applicant claims a single liquid-phase herbicide composition comprising by weight of the composition:
	(a) from 0.1 to 1% of metsulfuron-methyl;
	(b) from 1 to 20% of thifensulfuron-methyl;
	(c) from 30 to 93% of one or more methylated seed oils of soybean, rapeseed, or coconut; and
	(d) from 5 to 25% of one or more surfactants having an emulsifier property; and
	(f) up to 63% of one or more organically modified clays selected from those recited in the instant claim 1.

	Applicant claims a process for preparing the composition of claim 1, the process comprising milling components (a) and (b) together in a liquid carrier comprising components (c) and (d).

	Beestman discloses a single liquid-phase herbicide composition comprising by weight (page 1, paragraphs 5-10, page 3, paragraphs 68-73):
	(a) from 0.1 to 20% one or more sulfonylurea herbicides such as metsulfuron-methyl and thifensulfuron-methyl (page 1, paragraphs 17, 18, 20, page 2, paragraph 23);
	(b) up to 40% one or more active agents other than sulfonylurea herbicides, including bromoxynil and fluroxypyr (page 6, right column, lines 1, 21);
	(c) from 0.1 to 20% lignosulfonates;
	(d) from 40-99.8% one or more fatty acid esters of C1-4 alkanols such as methylated soybean oil (page 2, paragraphs 50-51); and
	(e) up to 50% additional formulating ingredients such as one or more surfactants that enable forming an emulsion when the composition is added to water in a spray tank, which include anionic or nonionic surfactants such as the anionic calcium dodecyl benzenesulfonate and nonionic POE (20) sorbitan trioleate and POE (40) sorbitol hexaoleate (page 8, paragraphs 126-127), and surfactants that can function as dispersants (page 2, paragraph 126, second sentence).  
Beestman's composition can also contain 0.1 to 5% clays such as BENTONE clay, which “provide significant resistance to separation of suspended or dispersed solid particles in the present composition” and provide high viscosity at low shear but low viscosity at high shear (page 9, paragraph 129).  See also Beestman’s claims 1-11.  
Beestman discloses that the method of making the suspensions and dispersion of the sulfonylurea particles useful for the compsitions are well know nand including ball-milling, bead-milling, sand-milling, colloid milling, and air-milling combined with high-speed blending (para.0131). Beestman also discloses mixing all of the ingredients of the composition together (para.0138).

Beestman does not appear to specifically exemplify a single liquid-phase herbicide composition that contains both 0.1-1% metsulfuron-methyl and 1-20% thifensulfuron-methyl, polymerized fatty acids, and organically modified clays. Harmony M Safety Data Sheet, the Benton 34 Brochure, and Tollington are relied upon for these disclosures. Their teachings are set forth herein below.

Harmony M Safety Data Sheet is cited to establish that in a commercial herbicide product that contains both metsulfuron-methyl and thifensulfuron-methyl, the utilized ratio of the actives is such that thifensulfuron-methyl is applied at higher rates of application.  The product ratio is 1:10, metsulfuron-methyl to thifensulfuron-methyl (see page 1, part 3).  
BENTONE 34 Brochure is cited to establish that BENTONE 34 is an organic derivative of a bentonite clay, which can be used to improve viscosity, thixotropy, prevent settling during storage, improve flow and leveling (page 1).  
Tollington is cited to establish that in agrochemical oil based systems, polymeric dispersants such as Atlox LP-1, which is a poly(hydroxystearic) acid, are known to be used to aid dispersion of the active ingredient in the oil.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beestman with the teachings of Harmony M Safety Data Sheet, the Benton 34 Brochure, and Tollington and formulate a composition comprising a single liquid-phase herbicide composition that contains both 0.1-1% metsulfuron-methyl and 1-20% thifensulfuron-methyl, polymerized fatty acids, and the organically modified clay, BENTONE 34.  Beestman teaches a single liquid-phase herbicide composition comprising by weight: (a) from 0.1 to 20% one or more sulfonylurea herbicides such as metsulfuron-methyl and thifensulfuron-methyl; (b) up to 40% one or more active agents other than sulfonylurea herbicides, including bromoxynil and fluroxypyr; (c) from 0.1 to 20% lignosulfonates; (d) from 40-99.8% one or more fatty acid esters of C1-4 alkanols such as methylated soybean oil; and (e) up to 50% additional formulating ingredients such as one or more. One of ordinary skilled in the art would have been motivated to use a composition comprising metsulfuron-methyl and thifensulfuron-methyl within the claimed weight percentages because formulations comprising metsulfuron-methyl and thifensulfuron-methyl are known in the prior art as evidenced by the teachings of Harmony M Safety Data Sheet which is cited to establish that in a commercial herbicide product that contains both metsulfuron-methyl and thifensulfuron-methyl, the utilized ratio of the actives is such that thifensulfuron-methyl is applied at higher rates of application. As such, it would have been obvious to one of ordinary skill in the art to 1) formulate the single liquid phase herbicide composition using thifensulfuron-methyl and metsulfuron-methyl as the sulfonylurea herbicides and 2) use weight percentages of the metsulfuron-methyl and thifensulfuron-methyl that can be up from 0.1 to 20% of the composition, wherein there is more thifensulfuron-methyl in the composition than metsulfuron-methyl, with a reasonable expectation of success. 
	Regarding the use of one or more organically modified clays in the composition, Beestman teaches the composition can also contain 0.1 to 5% clays such as BENTONE clay, which “provide significant resistance to separation of suspended or dispersed solid particles in the present composition” and provide high viscosity at low shear but low viscosity at high shear. Based on the teachings of the BENTONE 34 Brochure, BENTONE 34 is an organic derivative of a bentonite clay. Therefore, it would have been obvious to one of ordinary skill in the art that the BENTONE clay used in the compositions taught by Beestman is an organically modified clay.
Regarding the use of one or more polymerized fatty acids in the composition, Beestman teaches surfactants can function as dispersants. Based on the teachings of Tollington in agrochemical oil based systems, polymeric dispersants such as Atlox LP-1, which is a poly(hydroxystearic) acid, are known to be used to aid dispersion of the active ingredient in the oil.  As such, it would have been obvious to one of ordinary skill in the art to use known dispersants in the compositions taught by Beestman, with a reasonable expectation of success. 
Dependent claim features directed to more specific embodiments of components (c), (d), and (e) are all fairly disclosed and suggested by Beestman as discussed above. Use of the ester form of fluroxypyr or bromoxynil is suggested by the presence of major amounts of component (c), e.g., methylated vegetable oils.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.
(1) Applicant argues that the suggestion that the selections are explicitly listed by Beestman et al. as written in the Office Action is incorrect. Applicant argues that for clarification, the added limitations are underlined above, as being the selected species, even if from a limited list, without indication as to their source. Applicant argues that the additional ingredients selected by the examiner is evidence the individual selections are made in hindsight reconstruction of the prior art elements.  

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The additional ingredients that Applicant references are surfactants such as anionic calcium dodecyl benzenesulfonate and non-ionic POE (20) sorbitan trioleate and POE (40) sorbitol hexaoleate and surfactants that function as dispersants. Beestman et al. teach a single liquid-phase herbicide composition comprising by weight (page 1, paragraphs 5-10, page 3, paragraphs 68-73): (a) from 0.1 to 20% one or more sulfonylurea herbicides such as metsulfuron-methyl and thifensulfuron-methyl (page 1, paragraphs 17, 18, 20, page 2, paragraph 23); (b) up to 40% one or more active agents other than sulfonylurea herbicides, including bromoxynil and fluroxypyr (page 6, right column, lines 1, 21); (c) from 0.1 to 20% lignosulfonates; (d) from 40-99.8% one or more fatty acid esters of C1-4 alkanols such as methylated soybean oil (page 2, paragraphs 50-51); and (e) up to 50% additional formulating ingredients. Beestman et al. teach that the composition specifically comprises component (e). Beestman et al. specifically teach that typically the compositions include one or more surfactants which can be anionic or nonionic. See page 8, paragraph 127. Beestman et al. also specifically teach the particularly suitable anionic surfactants include calcium dodecyl benzenesulfonate, which is an alkylbenzenesulfonate, as currently claimed. Beestman et al. teach particularly suitable nonionic surfactants include polyoxyethoylated (POE) sorbitan esters, which are ethoxylated sorbitan monoesters, as currently claimed. One of ordinary skill in the art would have been motivated add the currently claimed surfactants because it is known in the agricultural art to use surfactants in herbicidal compositions. As such, it would have been obvious to one of ordinary skill in the art to use surfactants as component (e) in the compositions, specifically those that are well-known to be used in agricultural compositions, particularly known surfactants, such as alkylbenzenesulfonates and ethoxylated sorbitan mono and tri-esters, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 

(2) Applicant argues that The Harmony® M Safety Data Sheet characterizes a mixture of thifensulfuron-methyl and metosulfuron-methyl in a ratio of ~10.1:1 as a solid formulation. Applicant argues that one of ordinary skill in the art would not be led to attend to stabilize metsulfuron-methyl by addition of thifensulfuron-methyl in the formulation.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improved stability in any solid or liquid formulation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to Applicant’s argument, Beestman et al. was added to teach compositions comprising metsulfuron-methyl and thifensulfuron-methyl. One of ordinary skilled in the art would have been motivated to use a composition comprising metsulfuron-methyl and thifensulfuron-methyl within the claimed weight percentages because formulations comprising metsulfuron-methyl and thifensulfuron-methyl are known in the prior art as evidenced by the teachings of Harmony M Safety Data Sheet which is cited to establish that in a commercial herbicide product that contains both metsulfuron-methyl and thifensulfuron-methyl, the utilized ratio of the actives is such that thifensulfuron-methyl is applied at higher rates of application, as currently claimed. As such, it would have been obvious to one of ordinary skill in the art to 1) formulate the single liquid phase herbicide composition using thifensulfuron-methyl and metsulfuron-methyl as the sulfonylurea herbicides and 2) use weight percentages of the metsulfuron-methyl and thifensulfuron-methyl that can be up from 0.1 to 20% of the composition, wherein there is more thifensulfuron-methyl in the composition than metsulfuron-methyl, with a reasonable expectation of success. 

(3) Applicant argues that Harmony® M Safety Data Sheet fails to teach or suggest the present liquid formulation including component (e) at least 5% of one or more fluroxypyr esters (Claim 6). 

With regards to Applicant’s argument (3), the traversal argument is not found persuasive. In response to Applicant’s argument, Claim 6 does not recite at least 5% of one or more fluroxypyr ester. Claim 6 recites one or more fluroxypyr esters. Harmony® M Safety Data Sheet was not added to teach the addition of fluroxypyr esters. Beestman et al. teach component (b) up to 40% one or more active agents other than sulfonylurea herbicides. Claim 5 of the instant application recites that component (e) is up to 40% of one or more biologically active agent other than metsulfuron-methyl and thifensulfuron-methyl. 

(4) Applicant argues that the BENTONE® brochure does not describe the use of BENTONE® 34 in any “single liquid-phase herbicide composition,” and argues that the effects disclosed by the BENTONE® brochure have nothing to do with the chemical stability of metsulfuron-methyl in a single liquid-phase herbicide composition.

With regards to Applicant’s argument (4), the traversal argument is not found persuasive. Beestman discloses that their single liquid-phase herbicide compositions may comprise clays such as BENTONE clay, which “provide significant resistance to separation of suspended or dispersed solid particles in the present composition” and provide high viscosity at low shear but low viscosity at high shear. BENTONE® 34 is disclosed specifically as a BENTONE clay that provide beneficial effects in line with those desired by Beestman and additional beneficial effects (e.g., prevention of settling during storage and improved flow). In response to Applicant’s argument that BENTONE® does not disclose the BENTONE® 34 improving the chemical stability of metsulfuron-methyl in a single liquid-phase herbicide composition, note MPEP 2144(IV): “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”

(5) Applicant argues that the examiner has failed to establish that points (b) and (f) are result-effective variables regarding the chemical stability of metsulfuron-methyl in a single-liquid phase herbicide composition.

With regards to Applicant’s argument (5), the traversal argument is found persuasive. In response to Applicant’s argument, the examiner maintains that the data is not commensurate in scope with the claimed invention. Applicant claims a single liquid-phase herbicide composition comprising by weight of the composition: (a) from 0.1 to 1% of metsulfuron-methyl; (b) from 1 to 20% of thifensulfuron-methyl; (c) from 30 to 93% of one or more methylated seed oils of soybean, rapeseed or coconut; and (d) from 5 to 25% of one or more surfactants having an emulsifier property. The data in the specification indicates that specification examples contained a low amount of thifensulfuron-methyl at 3%, 1:6 ratio of metsulfuron-methyl to thifensulfuron-methyl, ATLOX LP-1 (polymeric fatty acid dispersant), and BENTONE 1000 (organically modified clay). The data purports that low amounts of thifensulfuron provides stability to metsulfuron-methyl. Regarding point (b) addition of myriad structurally divergent additional biologically active ingredient would affect stability – recall that it is the active ingredient thifensulfuron-methyl which Applicant asserts unexpectedly increases metsulfuron-methyl stability, as indicated in the previous Office Action, the only additional active that was tested in the original specification is fluroxypyr. Fluroxypyr is only one active agent out of the myriad number of active agents. While the stability of metsulfuron-methyl is maintained with the addition of fluroxypyr, it cannot be determined if the addition of any other active agent, known and unknown, will provide the same stability of metsulfuron-methyl.
Regarding point (f) absence of or increase in the amount of BENTONE 1000 would affect stability, as indicated in the previous Office Action, BENTONE 1000 or a modified clay, is a vital component in the composition, as indicated in the examples in the original specification. However, it appears that only one amount of BENTONE 1000 is tested (1%), whereas the instant claims recite an amount of up to 63% by weight of the composition. With only the single data point, which is not representative of the entire range encompassed by the instant claims, one of ordinary skill in the art would not have been able to extrapolate from the data shown to conclude that much greater amounts of the claimed organically modified clays (e.g., 40%, 50%, 60%, etc.) would also demonstrate the stability shown in the instant specification. Evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. The examiner maintains that the limited data presented in Table 3 does not provide sufficient basis to determine that improved stability would be obtained over the entire claimed range as noted above. Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.  

Conclusion
Claims 1-7 and 11-19 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA A SHIN/Primary Examiner, Art Unit 1616